Case 2:18-cr-00292-DWA Document 40 Filed 12/14/18 Page 1 of 2
  Case 2:18-cr-00292-DWA Document 39-1 Filed 12/13/18 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

            V.                         Criminal No. 18-292

ROBERT BOWERS

                             ORDER OF COURT

      AND NOW,      to-wit, t h i s ~ day of December, 2018, upon

consideration of the within Motion to Extend the Time for

Filing Pretrial Motions, it is hereby ORDERED, ADJUDGED AND

DECREED that said motion be and the same hereby is, GRANTED;

      IT IS FURTHER ORDERED that the delay resulting from this

extension of time       (December 18, 2018 through April 17, 2019)

be deemed excludable delay under the Speedy Trial Act 18

U.S.C. §3161 et seq.       For the reasons stated in defendant's

motion, the court finds that the ends of justice served by

granting this continuance outweigh the best interest of the

public and the defendant to a speedy trial, 18 U.S.C. §

3161 (h) (7) (A).    Specifically, the court finds that this

continuance is justified given the complexity of the case, 18

U.S.C. § 3161(h) (7) (A) and (B) (ii), and that the failure to

grant such continuance would deny counsel for the defendant
 Case 2:18-cr-00292-DWA Document 40 Filed 12/14/18 Page 2 of 2
  Case 2:18-cr-00292-DWA Document 39-1 Filed 12/13/18 Page 2 of 2




reasonable time necessary for effective preparation, taking

into account the exercise of due diligence, 18 U.S.C.

§3161 (h) (7) {B) (iv).

        IT IS FURTHER ORDERED that any pretrial motions referred

to in Local Criminal Rule 12 are due on or before April 17,

2019.




                            Donetta w. Ambrose
                            Senior United States District Judge
